Citation Nr: 1512037	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-03 329A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
 in Battle Creek, Michigan


THE ISSUES

1.  Entitlement to payment or reimbursement for medical care provided by Borgess Health from November 1, 2011, to November 4, 2011.

2.  Entitlement to payment or reimbursement for medical care provided by Borgess Health from November 7, 2011, to November 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2012 and May 2012 Department of Veterans Affairs (VA) decisions. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his notice of disagreement and VA Form 9, the Veteran reported, in substance, that he was having right leg pain and swelling at the time his son-in-law carried him into the emergency room at Borgess Health on November 1, 2011; at that time an emergency room doctor told him he had a possible blood clot and admitted him; and, even though he was thereafter diagnosed with right leg cellulitis, given his observable symptomatology a prudent layperson would have believed that he was having a medical emergency of such nature that delay would have been hazardous to life or health and/or it would have been hazardous to his health to take the time to get to the nearest VA medical facility.  He also claims, in substance, that when his daughter brought him back to the emergency room at Borgess Health for treatment on November 7, 2011, because of continued right leg pain and swelling, the Veteran once again believed that he was having a medical emergency of such nature that delay would have been hazardous to life or health and/or it would have been hazardous to his health to take the time to get to the nearest VA medical facility.  

The Board also notes that the September 2012 statement of the case (SOC) cites to the Veteran's December 30, 2011, claims and an April 30, 2012, Medical-Review.  However, copies of these records have not been associated with the claims file.  Therefore, while the appeal is in remand status these records should be associated with the claims file.  See 38 C.F.R. § 19.9 (2014).

Accordingly, the appeal is REMANDED to the AOJ/VHA for the following actions:

1.  Obtain and be associated with the claims file the Veteran's December 30, 2011, claims and April 30, 2012, Medical-Review.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Forward the claim's file to a medical doctor to obtain answers to respond to the following inquiries:

Assuming the Veteran presented on November 1, 2011, and/or November 7, 2011, for treatment of an emergency:

Please opine as to when the emergency ended and the Veteran was stable and could be transferred to a VA facility.

Please also address the distance between the Veteran's home and Borgess Health as compared to an available VA medical facility.

In providing the requested opinions, the examiner must take into account the fact that the Veteran is competent and credible to report on what he can see, feel, and here, such as pain, redness, and being told that he may have a blood clot, even when not documented in his medical records.

A complete rationale for all findings and conclusions should be set forth in a legible report. 

3.  Then readjudicate the appeal.  Such readjudication should take into account entitlement to reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 (West 2014) and 38 U.S.C.A. § 1725 (West 2014) (the Millennium Health Care and Benefits Act).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

